Citation Nr: 1015776	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-37 104	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board decision issued on October 20, 2008, which denied 
entitlement to an increased rating in excess of 10 percent 
for service-connected recurrent pain and swelling of the left 
knee with instability.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION


The moving party had active duty from September 1967 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received in November 2008, in which he alleges CUE in a 
October 20, 2008 Board decision, which denied an increased 
rating in excess of 10 percent for service-connected 
recurrent pain and swelling of the left knee with 
instability.


FINDINGS OF FACT

1.  In an October 20, 2008 Board decision, the Board denied 
entitlement to an increased rating in excess of 10 percent 
for service-connected recurrent pain and swelling of the left 
knee with instability.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the October 
20, 2008 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA redefined VA's 
duty to assist a veteran in the development of a claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
claims of clear and unmistakable error in prior final Board 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2009).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2009).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2009).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued on October 20, 
2008, and it denied the appellant's claim of entitlement to 
an increased rating in excess of 10 percent for service-
connected recurrent pain and swelling of the left knee with 
instability.  The Board's appellate decision itself stems 
from a January 2005 rating decision that granted the 
appellant a compensable 10 percent evaluation for his 
service-connected left knee disability, effective from 
November 17, 2004 (i.e., the date on which VA received the 
appellant's application to reopen his claim for a rating 
increase).  The Board denied the claim based on a factual 
determination that the clinical evidence did not objectively 
demonstrate that the appellant's left knee pain and swelling 
with instability was manifested by a level of tibia and 
fibula impairment, arthritis, ankylosis, impairment from 
recurrent subluxation or lateral instability, or a degree of 
limitation of motion on flexion and/or extension, or 
symptomatic removal of the semilunar cartilage that met the 
criteria for an evaluation higher than 10 percent as 
contemplated by the applicable Diagnostic Codes contained 
within 38 C.F.R. § 4.71a.

In the motion received in November 2008, the moving party 
asserted CUE in the October 2008 Board decision.  The 
appellant's essential argument is that the Board 
mischaracterized the issue on appeal as an increased rating 
claim, whereas the Veteran asserts that he was claiming 
entitlement all along for an earlier effective date for a 
compensable evaluation for his service-connected left knee 
disability, to extend back to 1970.  The Board notes that in 
correspondence dated in December 2008 that was sent to the 
Veteran in response to his motion, the Board assigned a 
docket number and informed the Veteran that it would not 
consider his motion of CUE until after 120 days had elapsed 
since October 20, 2008, and only if thereafter  there was no 
pending appeal of the October 20, 2008 Board decision before 
a court of competent jurisdiction, pursuant to May v. 
Nicholson, 19 Vet. App. 310 (2005) and 38 C.F.R. § 20.1410.  
Following expiration of 120 days from October 20, 2008, and a 
determination that there was no pending appeal of the October 
20, 2008 Board decision before a court of competent 
jurisdiction, the CUE motion is now before the Board for 
consideration.

The Board finds that the requirements for a CUE claim have 
not been met.  In this regard, the moving party is 
essentially arguing that the specific issue on appeal was 
mischaracterized by the appellate adjudicator.  However, all 
correspondence that was received by the Veteran and his 
representative during the pendency of the claim, up to the 
date of the October 2008 Board decision, has characterized 
and addressed the issue only as entitlement to an increased 
rating in excess of 10 percent for service-connected 
recurrent pain and swelling of the left knee with 
instability.  In his November 2008 CUE motion, and in all 
subsequent correspondence received by the Board in this 
regard, the appellant has not presented any specific 
assertion of factual error on part of the Board, to the 
extent that he argues that it mischaracterized the issue 
decided in October 2008 as an increased rating claim.  The 
appellant has furthermore made no reference to any specific 
correspondence submitted by him or his representative during 
the course of the claim, but prior to the October 2008 
appellate decision, that shows that he intended to appeal the 
effective date assigned for the compensable rating award for 
his service-connected left knee.  Based on the November 2008 
CUE motion and all correspondence received thereafter, it 
seems that the Veteran is attempting to retroactively change 
the issue already addressed and decided by the Board in its 
final appellate decision of October 20, 2008.  An argument 
presented for purposes of having an issue that is finally 
decided on appeal by the Board recharacterized, after-the-
fact, as a new issue does not rise to the level of a valid 
allegation of CUE.  

The Board also notes that in correspondence dated in February 
2010, the appellant presented statements broadly asserting 
that there was error because the records pertaining to a 
medical examination of his left knee and warts at the Allen 
Park, Michigan, VA Medical Center, from around 1971, were not 
associated with the evidence.  In this regard, the appellant 
had previously submitted a copy of an old VA appointment card 
directing him to appear for a medical examination conducted 
by a "Dr. King" at the Allen Park, Michigan, VA Medical 
Center, which he asserts is proof that substantiates his 
factual assertion that he was medically examined at this 
facility shortly after he was discharged from service in 
September 1970.  A review of his claims file shows that this 
appointment card corresponds to the report of his VA medical 
examination, dated in November 1970, at Allen Park, Michigan, 
which was conducted by a Dr. King, who diagnosed the 
appellant with venereal warts and a history of recurrent, 
painful swelling of his left knee.  The November 1970 
examination report is evidence associated with the 
appellant's claims folder and the examination report itself 
appears to be complete.  Therefore, to the extent that the 
appellant asserts that there was error because the report of 
his Allen Park, Michigan, VA examination from 1970 was not 
associated with the evidence, the Board finds that there is 
no factual basis for an assertion of error in this regard.

Therefore, in view of the foregoing discussion, because the 
moving party's CUE motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.


ORDER

The motion alleging CUE in the Board's decision of October 
20, 2008, is dismissed without prejudice to refiling.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


